PARKER, J. (concurring).
I think Mr. Justice O’BRIEN’S position is in accord with a reasonable construction of sections 14 and 76 to 92 of the insurance law of 1892. It is not pretended that any possible public service can be subserved by a denial of the application. If the present statute is not broad enough, then further legislation must be had in the premises; otherwise, this large deposit will be unjustly diverted from one of the uses for which it was intended. This fact should not, of course, prompt a strained construction, and a reference to it is only made that the probable reason for the carefully chosen language of section 14 may be properly appreciated. It reads:
“So long as the corporation depositing the securities shall continue solvent and comply with the laws of the state, it shall be permitted by the superintendent to collect the interest or the dividends on such deposits.’’
By section 76 of the same act it is provided what shall be done with the securities in the event of insolvency. It is conceded that the defendant is solvent, but urged that section 14 requires something more in order to entitle it to collect the dividends and interest upon its securities, to wit, that it shall continue in the conduct of the business which prompted the incorporation. A sufficient answer would seem to be that the section says nothing of the kind. No reference is made to the business of the corporation or its conduct in the clauses concerning the collection of dividends and interest. Broader language is employed: “So long as it shall continue solvent and comply with the laws of the state, it shall be permitted” to collect dividends. The defendant is solvent, and complying with the laws of the state. It has concluded to pay its obligations and go out of business, as the statute provides that it may, and to that end it is strictly employing the methods and procedure provided by the law of the state. It would seem to follow that it is entitled to the dividends and interest.